Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Note: The Application has been transferred from Examiner Ashley to Examiner Zhong. 

In summary, claims 1-33 are allowed.  

Reasons for allowance: 
The amendments and cancelations of claims on 12/21/2021 by applicant overcame all the previous objections and rejections by the examiner.  
The information by artifact sheet on 12/15/2021 (other names used, parental lines, and breeding history) have been thoroughly searched, but the information is not included in the search result.   
The prior art fails to teach or suggest instant lettuce NUN 09148 LTL/NCMB 43690 and methods of using said variety. There is no prior art teaching either parents of the instant lettuce, thus, there is no sibling(s) of instant lettuce taught in prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/Wayne Zhong/
Examiner, Art Unit 1662

/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663